DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made to Applicant’s response filed 07/07/2022. 
Claims 21-30, 34, 35, 37, and 40-51 are pending.
Claims 23-27, 45-48, and 50 remain withdrawn.
Claim 51 is newly added.
Claim 21 is currently amended. 
Claims 21, 22, 28-30, 34, 35, 37, 40-44, 49, and 51 are currently under consideration to the extent that they read upon Applicant’s elected species.  

Rejections Maintained and Made Again – New Grounds for Newly Added Claim 51
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 22, 28-30, 34, 35, 37, 40-44, 49, and 51 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2016/0295868), Shirakawa et al (EP 0289636)(IDS Reference), and Wang et al (CN 106889068) (IDS Reference) (all citations made to English Language Equivalent).
Jones teaches a method for improving soybean yield and early vigor enhancement (see entire document, for instance, Abstract).  Said composition comprises the delivery of Methylobaacterium sp. (see entire document for instance, Abstract).  The composition is taught as being able to include sterols and nonionic surfactants (see entire document for instance, [0047], [0048], [0058]).  The composition is taught as being sprayed on the leaves at different stages of development and after emergence (see entire document for instance, [0039], [0060], [0094], [0098]).  Jones teaches that the composition achieves superior root volume and length (see entire document for instance, [0009], [0018]).  Jones teaches that the sterol is utilized in an amount of 0.02-20% (see entire document, for instance, [0048]).  
Jones, while teaching a composition that can comprise sterols and nonionic surfactants, does not directly indicate the instantly elected beta-sitosterol or the elected sucrose stearate.  
Shirakawa teaches agricultural chemicals that can include both sucrose stearate and beta-sitosterol as a particularly useful components for compositions that have a high shelf stability (see entire document for instance, Abstract, and page 2, line 50 through page 3, line 10).  The amount of sucrose stearate is taught as being in the range of 0.5 to 10 parts by weight of the sterol (see entire document, for instance, page 3, lines 19-22).  
Wang teaches that agriculturally, sucrose esters can be used in sprays and can function as a plant growth promoter (see entire document, for instance, page 2, lines 10-15).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention, to utilize beta-sitosterol and sucrose stearate as the sterol and nonionic surfactant of Jones.  One would have been motivated to do since Shirakawa teaches that utilizing sucrose stearate (a nonionic surfactant) and beta-sitosterol (a sterol) in a particular combination are useful both agriculturally as well as to achieve a composition comprising high shelf stability.  Further, Wang teaches that sucrose esters (such as sucrose stearate) are known to be useful as plant growth promoters.  There would be a reasonable expectation of success since Jones is already teaching the presence of sterols and nonionic surfactants, wherein Shirakawa and Wang merely provide motivation for the use of a particular sitosterol and nonionic surfactant.  
Response to Arguments 
Applicant argues in the remarks filed 07/07/2022 that Applicant believes that there is not sufficient rationale for the combination of the references.  Applicant’s arguments have been fully considered and are not found persuasive.  Specifically, Jones teaches a composition comprising sterols and nonionic surfactants, wherein Jones does not provide specific guidance as to which sterols and which nonionic surfactants to choose.  One reading the Shirakawa reference would have been motivated to look specifically at sucrose stearate as the nonionic surfactant and beta-sitosterol as the sterol since the combination of those two specific nonionic surfactant and sterol result in a composition that has high shelf stability.  One would desire high shelf stability since shelf stability is directly tied to shelf-life and profitability.  Jones’ teaching would indicate that the specific sterol and nonionic surfactant does not appear to be critical, wherein Shirakawa provides motivation for specific selection from the genus of Jones.  Further, Wang points to an additional motivation for the selection of sucrose stearate as the nonionic surfactant of Jones.  The motivation for the specific selection flows logically from the prior art.  
Applicant further argues that the combination of the prior art would result in significant amounts of glycerol or sorbitol.  Applicant’s argument is not found persuasive.  First, it is noted that Jones does not require the presence of glycerol or sorbitol.  Additionally, Shirakawa, which Applicant asserts would be the cause of the glycerol and sorbitol, is relied upon for the teaching of the specifically useful sterol and nonionic surfactant.  Further, Shirakawa, where it does teach glycerol, teaches said component as selected from a group that includes other components that are not glycerol.  As such, it does not require the use of glycerol.  
Applicant further asserts that the claimed invention produces superior results.  Applicant’s argument is not found persuasive.  Even if, arguendo, Applicant’s data showed unexpected results, the instant claims are not commensurate in scope with the examples in the specification.  
Applicant additionally argues that claim 49 is non-obvious.  Specifically, Applicant asserts that Shirakawa does not anticipate the limitations of claim 49.  The Examiner does not disagree with Applicant’s assertion that Shirakawa does not anticipate the limitations of claim 49, however, the Examiner made the rejection under 103 (obviousness) not under 102 (anticipation).  Regarding the rejection under 103, Applicant points to an example in Shirakawa which Applicant points out is outside the instantly claimed range.  This argument is not found persuasive.  Specifically, Shirakawa teaches that the amount of sucrose stearate is in the range of 0.5 to 10 parts by weight of the sterol (see entire document, for instance, page 3, lines 19-22), which directly overlaps the instantly claimed range.  Applicant argues that the motivation of Shirakawa differs from the motivation of the instant inventors, and therefore, it would not have been obvious.  Applicant’s argument is not found persuasive.  Specifically, the art is not required to teach the same reasoning for adding or modifying components as Applicant, MPEP 2144 (IV) states “the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See, e.g., In re Kahn, 411 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).”
Applicant further argues that the newly added claim is not obvious over the prior art.  Applicant’s argument is not found persuasive. Jones teaches that the composition is sprayed on the leaves at different stages of development and after emergence (see Jones, for instance, [0058], [0065], [0084]).  The additional references are providing motivation for the specific nonionic surfactant and sterol, but do not undermine the teaching of Jones that the composition is to be sprayed onto the leaves.  As such, newly added claim 48 is also rendered obvious in light of the teachings of the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 22, 28-30, 34, 35, 37, 40-44, 49, and 51 (all claims currently under consideration) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 24-30, 32-43, and 47 of copending Application No. 16/636347 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to methods wherein the active step is the same and the population to which the composition is applied is also the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
	Applicant argues in the remarks filed 07/07/2022 that the double patenting rejection should be held in abeyance.  Applicant’s arguments are not found persuasive, and therefore, the rejection is maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TREVOR LOVE/Primary Examiner, Art Unit 1611